Citation Nr: 0127416	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pruritus ani.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran served on active duty for 27 years, 1 month, and 
5 days, including a period from June 26, 1975, to July 31, 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a noncompensable rating 
for pruritus ani.


REMAND

Before addressing the merits of any claim, the Board must 
ensure that VA has satisfied its duty to assist the appellant 
in the development of evidence pertinent to the appeal.  The 
Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001) (VCAA) was enacted.  This law sets forth requirements 
for notification and assisting a claimant in developing the 
facts pertinent to his claim, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  In addition, the law has eliminated the 
requirement that a claim be well grounded before the duty to 
assist is triggered.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  

On January 3, 2000, the Board received a facsimile from the 
St. Louis RO.  The cover page of the facsimile transmission 
indicated that there were seven pages 

transmitted, including the cover page.  Nevertheless, only 
three pages were received-a VA Form 21-4138 prepared by the 
veteran on December 15, 1999, a December 21, 1999, form 
completed by the veteran's representative on which it was 
noted that 4 pages of medical evidence were attached, and the 
cover page for the facsimile transmission.  The four pages of 
medical evidence mentioned by the representative were not 
received.  In March 2001, the Board attempted to locate the 
missing four pages of medical evidence by communicating with 
the RO, but the records were not obtained.  Therefore, the 
Board finds that a remand in this case is necessary in order 
for the RO to contact the veteran and obtain the four missing 
pages of medical evidence.

The Board also notes that the veteran's pruritus ani has been 
evaluated by the RO in accordance with the rating criteria 
found in 38 C.F.R. § 4.114 (2001).  The specific rating 
criteria were those found at 38 C.F.R. § 4.114 (Diagnostic 
Code 7337) (2001).  Although Diagnostic Code 7337 indicates 
that pruritus ani is to be rated for the underlying 
condition, the RO did not identify such a condition.  (When a 
July 1999 statement of the case was issued by the RO, the RO 
merely notified the veteran that Diagnostic Code 7337 
required that the service-connected pruritus ani be rated 
based on an underlying condition without informing him of the 
underlying condition or rating criteria used to assign the 
zero percent rating.)  

While it may have been that the RO concluded that the veteran 
experienced no disability, and consequently did not deserve 
the award of a compensable rating, the available medical 
evidence of record does not appear to support this 
conclusion.  The veteran's service medical records show that 
as early as May 1953 the veteran was seen for pruritus and 
evaluated for what he thought were piles.  A rectal fissure 
was noted in August 1954 and anal pruritus with hemorrhoids 
was noted in November 1954.  In January and December 1955, he 
was evaluated for hemorrhoids, and many years later he was 
seen for a groin and anal rash.  Intertrigo and pruritus ani 
were found.  This was in April 1977.  Chronic peri-anal 
dermatitis was noted in January 1979 and the veteran was 
referred to a specialist for a more extensive evaluation.  
The specialist found that the veteran had had a 20-year 

history of chronic pruritus ani.  On examination, there was a 
hyperkeratotic verrucoid erythematous area.  He was treated 
with Mycolog 2 times a day.  A follow-up evaluation conducted 
in March 1979 revealed that the veteran no longer complained 
of what was described as non-specific pruritus ani.  Only 
some post-inflammatory hyperpigmentation was noted.  

When more recently examined by VA in June 1998, the veteran 
complained of fecal leakage.  On examination, decreased 
sphincter tone was noted.  The examiner diagnosed fecal 
incontinence of undiagnosed etiology.  

While the RO indicated in its December 1998 rating decision 
that there was no evidence that the recently found fecal 
incontinence was related to the veteran's service-connected 
condition, the RO has not yet identified the nature of the 
ratable underlying condition.  As noted above, the zero 
percent rating has been assigned without reference to the 
underlying cause of the pruritus ani.  Because the evidence 
of record suggests several possible underlying conditions, 
such as a rectal fissure, intertrigo, dermatitis, 
hyperkeratosis, hemorrhoids, or fecal leakage, and because 
such problems are ratable under various provisions of the 
rating schedule, see 38 C.F.R. §§ 4.114, 4.118 (2001), 
further consideration must be given to the nature of the 
underlying condition and its disabling characteristics.  
Diagnostic Code 7337.  In order to accomplish this, another 
examination is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the entire file 
and undertake any additional development 
necessary to comply with the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  As part of the development 
undertaken, the RO should contact the 
veteran and attempt to obtain the 

four pages of medical evidence which 
were not associated with the facsimile 
received by the Board in January 2000.

3.  The veteran should be scheduled for 
a VA examination.  The examiner should 
review the claims file, examine the 
veteran, and provide an opinion as to 
the nature of any condition that 
underlies his pruritus ani.  Whether 
best evaluated under 38 C.F.R. § 4.114, 
38 C.F.R. § 4.118, or some other 
provision of the rating schedule, the 
examiner should provide all findings 
necessary to rate all disabling 
manifestations of the underlying 
condition(s).  

4.  After the development requested 
above has been completed, the RO should 
again review the record and adjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  The supplemental statement of 
the case should include specific 
references to any rating criteria used 
to rate the condition(s) underlying the 
veteran's pruritus ani.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims  (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


